Citation Nr: 1223154	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  04-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to December 22, 2008.  

2.  Entitlement to an effective date prior to January 14, 2008, for the grant of service connection for left ventricle dysfunction, anterior and apical wall segments.  

3.  Entitlement to an effective date prior to January 14, 2008, for the grant of service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and a rating decision issued in September 2008 by the RO in Roanoke, Virginia.  The Roanoke RO currently has jurisdiction of the claims.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of the hearing is of record.  

In April 2011, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

The Board's April 2011 action also remanded the issues of (1) entitlement to an increased initial rating for left ventricle dysfunction, anterior and apical wall segments; and (2) entitlement to an increased initial rating for obstructive pulmonary disease with residuals of pulmonary tuberculosis.  The Board directed the AOJ to issue the Veteran a statement of the case (SOC) adjudicating the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Upon remand, the AOJ issued a SOC in August 2011.  The Veteran did not subsequently file a timely VA Form 9 (substantive appeal) within 60 days of the August 2011 SOC.  Accordingly, those two issues are not in appellate status before the Board and will not be addressed further herein.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.302, 20.1103 (2011); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

While this case was on remand to the AOJ, the Veteran perfected an appeal to the Board of a waiver of overpayment in the amount of $4,591.00.  In March 2012, the AOJ issued a decision that waived the recovery of an overpayment in the full amount of $4,591.00.  Accordingly, the appeal on that issue is moot and is not before the Board. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities alone were not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background prior to December 22, 2008.  

2.  The Veteran did not file a formal or informal claim of service connection for left ventricle dysfunction, anterior and apical wall segments, or obstructive pulmonary disease prior to January 14, 2008.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a TDIU are not met prior to December 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

2.  The criteria for an effective date earlier than January 14, 2008, for the award of service connection for left ventricle dysfunction, anterior and apical wall segments, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).

3.  The criteria for an effective date earlier than January 14, 2008, for the award of service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the earlier effective date claims arise from the Veteran's disagreement with the initial effective dates assigned following the grant of service connection for the disorders by the September 2008 rating decision on appeal.  Because service connection was granted, the claims were substantiated and no additional notice is required as to the downstream issues involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the claim for a TDIU prior to December 22, 2008, the Veteran was sent a letter in April 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Although a document fully meeting the VCAA's notice requirements was not provided to the Veteran before the August 2003 rating decision on appeal, the TDIU claim was fully developed and then readjudicated in an October 2009 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  

Accordingly, no further development is required with respect to the duty to notify. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2010 hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available, pertinent evidence has been identified that remains outstanding.  The Board has also perused the medical records for references to additional treatment reports not of record, but likewise finds nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims.  

Also, the Veteran was afforded a VA examination in June 2008 that addressed the medical issues raised by the claims.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's employability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

The Veteran also was provided an opportunity to set forth his contentions during the June 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Finally, the Board also finds that there was substantial compliance with the April 2011 Board remand directives.  A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AOJ to perform specific actions on claims for increased ratings found inextricably intertwined with the claims now on appeal.  Upon remand, all appropriate action was undertaken on the intertwined claims.  The Board accordingly finds that there was substantial compliance with the April 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Analysis

A.  Entitlement to a TDIU prior to December 22, 2008

The Veteran contends that a TDIU is assignable in his case prior to December 22, 2008.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In the present case, the Veteran filed a formal claim for a TDIU in March 2002.  

Prior to December 22, 2008, the Veteran's service-connected disabilities consisted of obstructive pulmonary disease with residuals, pulmonary tuberculosis associated with residuals, history of Hodgkin's disease, with splenectomy, which was assigned a 60 percent schedular disability rating from January 2008 to December 22, 2008; left ventricle dysfunction, anterior and apical wall segments associated with residuals, history of Hodgkin's disease, with splenectomy, which has been assigned a 60 percent schedular disability rating from January 2008; residuals, history of Hodgkin's disease, with splenectomy, which has been assigned a 30 percent schedular disability rating since July 1982; hepatitis B with cirrhosis, which was assigned a noncompensable (zero percent) schedular disability rating from August 2000, and a 30 percent schedular disability rating from December 2000; hypothyroidism, which has been assigned a 10 percent schedular disability rating from August 2000; azoospermia, which has been assigned a noncompensable schedular disability rating from July 1982; and residuals, salivary gland injury due to radiation therapy, which has been assigned a noncompensable schedular disability rating from August 1983.  

The Veteran's combined schedular disability rating is 30 percent from July 1982; 40 percent from August 2000; 60 percent from December 2000; and 90 percent from January 2008 to December 22, 2008.  Beginning from December 2000, he meets the schedular rating criteria for an award of a TDIU, because the combined 60 percent schedular disability rating in effect since that time is the result of a common etiology.  Specifically, as identified by a November 2001 rating decision, the Veteran's hepatitis B with cirrhosis, hypothyroidism, residuals, history of Hodgkin's disease, with splenectomy, result from the Veteran's treatment for Hodgkin's disease.  See 38 C.F.R. § 4.16(a).  Thus, he satisfies the schedular criteria for a TDIU prior to December 22, 2008.  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See id.; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A preponderance of the evidence of record before the Board is against a finding that the Veteran has been unemployable during the period of appellate review.  At the time he filed his claim in November 2002, he submitted a statement declaring that he had worked only six months out of the prior two years due to enrollment with Vocational Rehabilitation and personal health.  He attached a financial form noting that he was working as a teacher at that time, but he also wrote that he was unable to work for any length of time due to poor health.  Shortly thereafter, in December 2002, he informed his VA medical center that he was unemployed and looking for work, but was taking an education course at college.  

In January 2003, two former employers submitted statements confirming that he last worked in June 2000 and May 2001 respectively.  The reasons given for the Veteran's terminations by these employers were that he had been terminated for reasons other than disability and that his at-will contract was not renewed due to poor performance reviews.  

In a December 2003 notice of disagreement (NOD), the Veteran wrote that his hepatitis B had become so debilitating that he was unable to stay awake for any length of time during the course of a day.  He further wrote that he was not re-hired at the institutions he previously worked at because of his "rapidly deteriorating health."  

In a November 2005 statement he wrote that he had not worked in three years, but was now working in Washington, which involved a twelve-month probationary period.  By December 2006, however, it was noted that he had moved across the country to accept a new job, and a March 2007 VA treatment note reflects prior work with government, as an educator, and as a vice principal.  

The Veteran then underwent a VA contract (QTC) examination in June 2008.  The examiner opined that the effect of the Veteran's service-connected hepatitis B on physical and sedentary activities of employment was "none."  The examiner found that the Veteran had some psychiatric or psychological-type issues, with somewhat odd affect and illogical thought processes, which may affect his employability, although the examiner made clear that he had not assessed that point with adequate depth to comment further.

The next day following the June 2008 QTC examination, the Veteran sought advice with a VA medical center concerning respiratory complaints, but he refused to go to the emergency department because he had training that day required for his job.  Several months later, a December 2008 VA treatment record notes that the Veteran worked as an administrator for the federal government; although he complained of respiratory symptoms, he was advised to return to work, but was encouraged to seek a handicapped parking permit and to wear a scarf over his face during cold weather.  

Although subsequent to December 22, 2008, the Board notes, for sake of reference, that ongoing VA treatment records from March 2009, April 2009, June 2009, August 2009, and September 2009 continue to reflect that the Veteran was working.  Statements from his employers in October 2009 and November 2009 show that the Veteran's work performance was deficient and required a performance improvement period.  At his June 2010 Board hearing, however, the Veteran reported that he continued to work, although he was beginning to lose the capacity to work in his last job in contracting due to difficulty with mental alertness, sitting, and focusing.  See Hr'g Tr. at 25.  

Most significantly, the Veteran himself testified at his June 2010 Board hearing that he had continued working as of December 2008.  In fact, he indicated that it was his desire either to receive a TDIU rating or VA education benefits.  

In light of this record, the Board finds that a TDIU rating is not assignable.  Most significantly, the record shows that although the Veteran had intermittent periods of unemployment, he remained gainfully employed, by his own admission, during the period of appellate review prior to December 2008.  The record does not indicate that the Veteran's employment during this time was marginal.  See 38 C.F.R. § 4.16(a).  In fact, the VA Vocational Rehabilitation claims file shows that he continued to pursue a course of education during this time period.  A TDIU rating may not be assigned prospectively prior to when a Veteran is actually unemployed or in anticipation of unemployment.  Rather, a Veteran must be "unable to secure or follow a substantially gainful occupation."  38 C.F.R. § 4.16(a).  

Furthermore, the record here, particularly the June 2008 QTC examination, shows that any period of unemployment is due to a combination of service-connected and nonservice-connected disorders and conditions, rather than the service-connected disabilities alone, as required for assignment of a TDIU.  38 C.F.R. § 4.16(a).  

Therefore, as a preponderance of the evidence is against the Veteran's claim for entitlement to TDIU prior to December 22, 2008, the claim is denied.

B. Entitlement to an Earlier Effective Date

The Veteran contends that an effective date earlier than January 4, 2008, is assignable for the award of service connection for both the service-connected (a) left ventricle dysfunction, anterior and apical wall segments; and (b) obstructive pulmonary disease with residuals of pulmonary tuberculosis.
Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the present case, the Board finds that an earlier effective date prior to January 14, 2008, is not assignable for the award of service connection for ventricle dysfunction, anterior and apical wall segments, or obstructive pulmonary disease with residuals of pulmonary tuberculosis.  

Historically, the claims file shows that service connection was originally granted for residuals of tuberculosis in a November 1982 rating decision.  The RO assigned a noncompensable (zero percent) disability rating beginning from July 1982, based on a determination that the disability was manifested by "inactive pulmonary tuberculosis."  The November 1982 rating decision also granted service connection for residuals of Hodgkin's disease with splenectomy.  The Veteran did not appeal that decision.  

In November 1992 and March 1993 statements, the Veteran requested an increased disability rating for his service-connected disabilities, which included inactive pulmonary tuberculosis.  The RO then issued a rating decision in May 1995 denying an increased rating for any residuals of splenectomy with history of Hodgkin's disease; the RO determined that the evidence demonstrated no residuals attributable to Hodgkin's disease, including secondary symptoms such as dyspnea.  

Several years later, the RO issued a rating decision in November 2001, which adjudicated seven claims unrelated to the Veteran's pulmonary tuberculosis.  Pertinent here, however, the final two pages of the rating decision, which list his service-connected disabilities, show that the RO recharacterized the disability as "residuals, pulmonary tuberculosis."  

Subsequently, the Veteran continued to submit informal claims regarding unrelated disabilities.  

The Veteran also sought VA treatment during this time.  Pertinent here, VA treatment records from June 2006 and March 2007 show complaints related to the lungs.  March 2007 VA chest X-ray results reveal suspicion of chronic interstitial lung disease.  Then in October 2007, it was determined that he had no signs of heart failure, although he had symptoms consistent with heart failure.  The assessment at that time was that his complaints perhaps represented long term effects on the lungs from radiation treatment for Hodgkin's disease.  A diagnosis of moderate obstructive pulmonary disease was made at VA on January 4, 2008.  On follow-up four days later, the assessment was heart and lung disease secondary to radiation.  

Then, on January 14, 2008, the Veteran submitted a written statement requesting "to file a claim for heart and lung conditions due to radiation treatment.  I am having problems (breath) breathing while walking, climbing stairs.  When I blow my nose, blood droplets are expelled."  He identified having treatment at VA.  This statement is written on a VA Form 21-4138 with the pre-printed label "NOTICE OF DISAGREEMENT."  

Several weeks later, in February 2008, the Veteran filed a second written statement clarifying "by way of background" that he had "appealed all issues denied in my previously claims [and] filed a new claim based on secondary health issues related to radiation destroying my heart and lungs, creating the inability to breath."  He also explained that "[b]ased on new secondary health issues related [to] radiation destroying my heart and lungs," he was seeking unemployability.  

The RO, in response to this claim, issued the rating decision now on appeal in September 2008.  Based on VA treatment records beginning in October 2007, cited above, the RO found that service connection was warranted for obstructive pulmonary disease, with residuals, pulmonary tuberculosis, as secondary to the service-connected residuals, history of Hodgkin's disease, with splenectomy.  The RO assigned the effective date from January 14, 2008.  

The Veteran unequivocally testified at his June 2010 Board hearing that he did not actually submit a claim of service connection for either disorder prior to January 14, 2008.  See Hr'g Tr. at 15-17.  Additionally, with specific regard to obstructive pulmonary disease, he wrote in his December 2008 notice of disagreement (NOD) that the actual onset date was in January 2007, when he was treated for difficulty breathing during a severe cold weather storm; he sought treatment at VA shortly thereafter in March 2007.  

In light of this record, the Board concludes that an effective date earlier than January 14, 2008, is not assignable for either left ventricle dysfunction, anterior and apical wall segments or obstructive pulmonary disease with residuals of pulmonary tuberculosis.  

The Board notes that VA treatment records from October 2007 and January 2008 confirm a diagnosis of obstructive pulmonary disease and heart disease related to the Veteran's radiation treatment for the service-connected Hodgkin's disease.  Thus, it is as likely as not that entitlement arose prior to January 14, 2008.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  

However, an effective date is assigned as of the later of the date entitlement arose or date of receipt of claim.  Here, the record before the Board demonstrates no formal or informal claim for either of these disabilities prior to January 14, 2008.  

On this point, the mere receipt of the VA treatment records cited above cannot be construed as an informal claim, as these records demonstrate no intent on the Veteran's part to apply for service connection for the disorders.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  "The mere presence of the medical evidence [in the record] does not establish an intent on the part of the veteran" to seek service connection for a condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Again, the Veteran made clear at his Board hearing that he did not file a claim prior to January 14, 2008, because he was not aware of the diseases earlier than that time.  It is implausible to conclude that he could have filed or intended to file a claim of service connection prior to becoming aware of such disorders.  Thus, the Board finds that the Veteran's January 14, 2008 informal claim unequivocally presents an original claim of service connection for left ventricle dysfunction, anterior and apical wall segments, and obstructive pulmonary disease with residuals of pulmonary tuberculosis.  38 C.F.R. § 3.155.  

The Board acknowledges that the RO's September 2008 rating decision assigned an initial disability rating and effective date for obstructive pulmonary disease and pulmonary tuberculosis, although pulmonary tuberculosis was previously service-connected.  Without further investigation, this action appears to be consistent with an award of an increased disability rating for pulmonary tuberculosis, rather than an administrative action combining the disabilities for rating purposes.  The Board finds, however, that the claims of service connection at issue here, particularly regarding obstructive pulmonary disease, may not be reasonably construed as an increased rating claim for pulmonary tuberculosis.  Most significant in this regard, the Veteran's January 2008 claim shows that he specifically identified his request as a "a claim for heart and lung conditions due to radiation treatment."  He then made clear in his February 2008 follow-up statement that this was a "new claim" involving "new secondary issues."  His declarations are inconsistent with a claim for an increased rating for pulmonary tuberculosis.  Moreover, the "radiation treatment" to which he referred involved the service-connected Hodgkin's disease, not pulmonary tuberculosis.  Thus, the record, including the Veteran's own statements, even with a liberal and sympathetic reading, shows that the claim of January 14, 2008 presents a new claim based on a distinct factual basis, rather than a claim for an increased rating for pulmonary tuberculosis.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The RO's action to combine the disability ratings of pulmonary tuberculosis and obstructive lung disease was an administrative action not at issue in this appeal.  Consequently, the earlier effective date criteria applicable to increased rating claims are inapplicable to this claim.  See 38 C.F.R. § 3.400(b)(2), (o)(2).  Similarly, the earlier VA treatment records do not constitute an informal claim supporting assignment of an earlier effective date as service connection had not been previously granted for obstructive pulmonary disease.  38 C.F.R. § 3.157.  

The Board also notes that the January 14, 2008 informal claim was written on a form pre-labeled "NOTICE OF DISAGREEMENT," which could indicate an earlier claim and a decision regarding these claimed disabilities.  The claims file clearly shows, however, that the RO had not previously issued any decisions addressing any respiratory disease one year prior to January 2008.  Thus, it is more reasonable to conclude that this sheet with the pre-printed label indicating "NOTICE OF DISAGREEMENT" was used without regard to the label.  This is also consistent with the Veteran's own identification of the claims, as discussed above, as original claims for service connection.  In other words, there were no prior denials on these issues from which he could have been appealing.  See, e.g., 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.  Accordingly, the label of "NOTICE OF DISAGREEMENT" is inconsequential and does not provide a basis for assigning an earlier effective date in this appeal.  

For these reasons, the Board finds that the Veteran did not submit a formal or informal claim of service connection prior to January 14, 2008, for left ventricle dysfunction, anterior and apical wall segments, or obstructive pulmonary disease with residuals of pulmonary tuberculosis.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection can be assigned earlier than January 14, 2008. 

The Board acknowledges the Veteran's arguments made at the Board hearing indicating that an earlier effective date should be awarded because he feels that his VA doctors knew, but did not tell him, that his earlier radiation treatment for Hodgkin's disease was causing heart and lung disease.  Without regard to the merits of these assertions, the Board certainly understands his concerns.  In fact, the award of service connection for these disabilities is recognition that they are proximately due to his radiation treatment for Hodgkin's disease.  See 38 C.F.R. 38 C.F.R. § 3.303, 3.310, 4.1.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis, such as that presented by his Board hearing testimony.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (finding that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress").  

In light of the foregoing, the claim for an earlier effective date for the grant of service connection for left ventricle dysfunction, anterior and apical wall segments, and obstructive pulmonary disease with residuals of pulmonary tuberculosis, is denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).








(CONTINUED ON NEXT PAGE)

ORDER

A TDIU prior to December 22, 2008 is denied.  

Entitlement to an effective date prior to January 14, 2008, for the award of service connection for left ventricle dysfunction, anterior and apical wall segments, is denied.

Entitlement to an effective date prior to January 14, 2008, for the award of service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis, is denied.  




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


